Exhibit 10.15

Additional Agreement Number 5 (Five) for Extension of Time

Contract 424048860

Merco Ingeniería Industrial S.A. de C.V./Forbes Energy Services LTD (Joint
Proposal)

LOGO [g137426g48t97.jpg]

EXPLORATION AND PRODUCTION

Administration and Finance Drilling Management

North Administration and Finance Assistant Management

Superintendence of Material Resources

Monitoring and Control of Supplies Contracts

Additional Agreement Number 5 (Five) for Extension of Time to the Public Work
Contract on the basis of unit prices Number 424048860 celebrated on one hand by
PEMEX – Exploration and Production, Public Decentralized Organism of the Federal
Government- which on this document will be named “PEP”, and represented by the
engineer Juan Alfredo Ríos Jiménez, who is in charge of the Drilling and Well
Maintenance Northern Division Management and partly by Merco Ingeniería
Industrial S.A. de C.V. and Forbes Energy Services LTD, who is hereby named “The
Contractor”. The First one represented by Luis Lauro Moreno Ricart, in his
character as Sole Administrator. The second one represented by José Andrés
Suárez Canales in his character as Special Representative. In accordance with
the following background, statements and clauses:

- B a c k g r o u n d -

 

  I.

As of September 26th 2008, as a result of the International Competitive Bidding
that takes place in accordance to the Free Trade Agreements signed by the United
States of Mexico number 18575051-027-08, and based on the following Articles of
the Political Constitution of the United Mexican States: Article 134, Article 3
fraction II, Article 26 fraction I, Article 27 fraction I, Article 28, Article
30 fraction II item a) and Article 34 of the Law of Public Work and Same Related
Services, the parties concluded the contract in question for the execution of
services related to: “Repair and Maintenance Work on Wells in the Integral
Active of Poza Rica-Alta Mira of the North Region” (Package 1).

 

  II.

The contract was signed for a total of: $234,256,757.01 pesos (Two hundred and
thirty four million two hundred and fifty six thousand, seven hundred and fifty
seven pesos 01/100 pesos in addition to $48,842,604.99 USD (Forty eight million,
eight hundred and forty two thousand, six hundred and four 99/100 USD) plus
Value Added Tax and a deadline of 730 (seven hundred and thirty) calendar days
from September the 26th, 2008 and consequently ending the day of September 25th,
2010.

 

Page 1 de 12



--------------------------------------------------------------------------------

Additional Agreement Number 5 (Five) for Extension of Time

Contract 424048860

Merco Ingeniería Industrial S.A. de C.V./Forbes Energy Services LTD (Joint
Proposal)

 

  III. As part of the original contract the parties subscribed to the following
annexes:

 

Annex A    DRAWINGS AND THEIR RELATIONSHIP Annex B    GENERAL AND INDIVIDUAL
SPECIFICATIONS OF THE PROJECT Annex B1    STANDARDS Annex DE-10    CATALOG OF
CONCEPTS Annex DE-10A    CATALOG OF UNIT PRICES Annex DT12    SCHEDULED PROGRAM
OF GENERAL EXECUTION OF THE WORK Annex DT3    RELATIONSHIP OF MACHINERY AND/OR
EQUIPMENT AND THEIR PHYSICAL LOCATION Annex DT10    LIST OF INPUTS INVOLVED IN
THE INTEGRATION OF THE PROPOSAL Annex DSP    MATERIALS AND INSTALLATION
EQUIPMENT PROVIDED BY PEP Annex “E”    MACHINERY AND/OR EQUIPMENT PROVIDED BY
PEP (OTHER THAN THOSE OF THE PERMANENT INSTALLATION) Annex G    DOCUMENTATION
REQUIRED BY FUNDING SOURCES Annex G-1    CERTIFICATE ON THE COUNTRY OF ORIGIN OF
THE GOODS AND SERVICES Annex S    DUTIES OF SAFETY, OCCUPATIONAL HEALTH AND
ENVIRONMENTAL PROTECTION OF THE SUPPLIERS OR CONTRACTORS OPERATING IN
EXPLORATION AND PRODUCTION PEMEX FACILITIES Annex BEO    TERMS AND CONDITIONS
USE OF THE ELECTRONIC LOG Annex DT-17    PRIVATE AGREEMENT OF THE JOINT PROPOSAL

 

  IV.

As of September 4th, 2009 both parties signed the Agreement Number 1 (One)
Listing of Projects and New Concepts with Inclusion of Additional Increase
whereby PEP and the Contractor agree to carry out the work under this contract
in the Integral Active Tertiary Gulf Oil same belonging to the northern region
of Pemex Exploration and Production. Prevailing prices originally agreed.
Therefore, the Contractor accepts not to make any additional charge for the
execution of work whenever they have the same nature and scope of the originally
contracted.

The parties also convey on including 16 (sixteen) New Concepts, corresponding to
the extraordinary items numbers: 6.9, 15.1, 15.2, 15.3, 15.4, 15.5, 15.6, 15.7,
15.8, 15.9, 15.10, 15.11, 15.12, 15.13, 15.14

 

Page 2 de 12



--------------------------------------------------------------------------------

Additional Agreement Number 5 (Five) for Extension of Time

Contract 424048860

Merco Ingeniería Industrial S.A. de C.V./Forbes Energy Services LTD (Joint
Proposal)

 

and 15.5, as detailed in the Annex “B” Additional supplementing the Annex “B”
and the Annex “DE-10A-1” supplementing the Annex “DE-10A to form part of this
agreement.

Additionally the parties agree to extend the contract amount by an amount of
$41,043,200.00 pesos (Forty one million, forty three thousand and two hundred
00/100 pesos) plus $21,000,000.00 USD (Twenty one million 00/100 USD) which
added to the amount originally contracted of $234,256,757.01 pesos (Two hundred
and thirty four million, two hundred and fifty six thousand, seven hundred and
fifty seven 01/100 pesos) plus $48,842,604.99 USD (Forty eight million, eight
hundred and forty two thousand, six hundred and four 99/100 USD) results in a
further sum of $275,299,957.01 pesos (Two hundred and seventy five million, two
hundred and ninety nine thousand, nine hundred and fifty seven 01/100 pesos)
plus $69,842,604.99 USD (Sixty nine million, eight hundred and forty two
thousand, six hundred and four 99/100 USD).

The rate of expansion is of 17.52% in pesos plus 43.00% in USD compared to the
originally contracted amount.

 

  V.

As of September 20th, 2010 both parties signed the Agreement Number 2 (Two) for
Extension of Time by which PEP and the Contractor agree to extend the deadline
in 97 (Ninety seven) calendar days which added to the original deadline in the
contract of 730 (Seven hundred and thirty) calendar days result in a new
deadline of 827 (Eight hundred and twenty seven) calendar days being a new
contract termination day for the day December 31st, 2010.

The rate of expansion if of 13.29% over the period originally contracted.

 

  VI.

As of October 22nd, 2010 both parties signed the Agreement Number Three
(3) Listing of New Concepts without any Increase in Value by which PEP and the
Contractor agree to include 27 (Twenty seven) New Concepts as detailed in the
Annex “B” Additional 1 and the Annex DE-10A-1 which complements the Annex DE-10A
which is an integral part of this agreement.

 

  VII.

As of December 31st, 2010 both parties signed the Agreement Number Four
(4) Additional for Extension of Time by which the parties agree to extend the
deadline in 365 (Three hundred and sixty five) calendar days which added to the
original deadline in the Agreement Number Two (2) of 827 (Eight hundred and
twenty seven) calendar days result in a new deadline of 1,192 (One thousand one
hundred and ninety two) calendar days being a new contract termination day for
the day December 31st, 2011.

 

Page 3 de 12



--------------------------------------------------------------------------------

Additional Agreement Number 5 (Five) for Extension of Time

Contract 424048860

Merco Ingeniería Industrial S.A. de C.V./Forbes Energy Services LTD (Joint
Proposal)

 

The rate of expansion is of 50% which added to the 13.29% derived from the
Agreement Number Three (3) results in a total percentage of expansion of 63.29%
over the period originally contracted.

 

  VIII.

Through office number 203-21000-21600-362/2011 dated on February 16th, 2011
Office Number 203-21600-0243-2011 dated on February 18th, 2011 and Technical
Opinion, the Contractual Services North Division Assistant Management required
the Administration and Finance North Assistant Management the preparation of an
agreement for extension to the contract 424048860. The above in accordance with
the following justification contained in the technical opinion:

Through office number 227-21000-21700-2176/2010 and 208-21000-21600-3389-2010
the Operating Units of Tertiary Gulf Oil and Poza Rica – Altamira, respectively
required the Contractual Services Assistant Management D.N. to perform the steps
for the conclusion of a deadline extension and amount agreement to the contract
424048860 this in order to comply with the work of repair of wells listed in the
Operative Program 2011 (POT-1 2011) of the Integral Active Tertiary Gulf Oil.

It is important to note that because this contract ended its term on
December 31st, 2010 bids have been scheduled for new contracts for Production
Refunds (Packages I, II and III). The previous given to the implications that
were raised at the time by the new rules and regulations in hiring matters of
Pemex. Therefore a strategy was taken to continue this work by extending the
deadline in terms and amount of the contract mentioned. Hence, due to the
imminent expiration deadline of the contract and given that there was no budget
authorization for the ruling of expansion in amount, the Contractual Service
Assistant Management through Office 203-21600-2926-2010, dated on December 17th,
2010, only required to the Superintendence of Material Resources D.N. the
conclusion of the Agreement Four (4) of term expansion to the contract by 365
calendar days.

According to the POT-I 2011, in the Integral Active Tertiary Gulf Oil are
programmed a total of 499 repairs of which 313 are major and 186 minor. Also in
the Integral Active of Poza Rica – Altamira are programmed a total of 451
repairs of which 85 are major and 366 minor.

POT-I 2011 AIATG

 

AIATG

   JUN      FEB      MAR      APR      MAY      JUN      JUL      AGU      SEP  
   OCT      NOV      DEC      TOTAL  

DRILL

     15         15         15         16         14         14         15      
  15         16         13         14         16         178   

COMP

     41         45         43         36         37         23         17      
  14         16         17         15         15         319   

RMA

     19         26         26         28         25         26         25      
  30         26         27         27         28         313   

RME

     9         14         16         17         18         18         15        
14         15         18         16         16         186   

 

RMA

  

PROYECTO

   JUN      FEB      MAR      APR      MAY      JUN      JUL      AGU      SEP  
   OCT      NOV      DEC      TOTAL   [11A]    AGUA FRIA-COAPECHCA-TAJIN      15
        8         12         10         18         12         12         15   
     19         20         15         18         174    [11D]   
AMATITLAN-PROFETA-TZAPOTEMPA-VINAZCO      2         12         10         17   
     7         14         13         15         2         1         —         —
        93    [11E]    INTEGRAL COYULA-JAPETO      2         2         1        
—         —         —         —         —         —         —         —        
—         5    [11G]    AREA 5 CHICONTEPEC      —         4         3         1
        —         —         —         —         5         6         12        
10         41      

TOTAL RMA

     19         26         26         28         25         26         25      
  30         26         27         27         28         313   

 

Page 4 de 12



--------------------------------------------------------------------------------

Additional Agreement Number 5 (Five) for Extension of Time

Contract 424048860

Merco Ingeniería Industrial S.A. de C.V./Forbes Energy Services LTD (Joint
Proposal)

 

RME

  

PROYECTO

   JUN      FEB      MAR      APR      MAY      JUN      JUL      AGU      SEP  
   OCT      NOV      DEC      TOTAL   [11A]    AGUA FRIA-COAPECHCA-TAJIN      3
        8         8         8         8         6         1         —         2
        6         4         2         56    [11D]   
AMATITLAN-PROFETA-TZAPOTEMPA-VINAZCO      6         6         8         9      
  8         9         10         10         12         9         9         14   
     110    [11E]    INTEGRAL COYULA-JAPETO      —         —         —         —
        2         3         —         4         1         3         3         —
        16    [11G]    HUMAPA-BORNITA      —         —         —         —      
  —         —         4         —         —         —         —         —      
  4      

TOTAL RME

     9         14         16         17         18         18         15        
14         15         18         16         16         186                     
                                                                    

GRAN TOTAL

     28         40         42         45         43         44         40      
  44         41         45         43         44         499   

POT I 2011 POZA RICA-ALTAMIRA

 

ADMINISTRACION

   JUN      FEB      MAR      APR      MAY      JUN      JUL      AGU      SEP  
   OCT      NOV      DEC      TOTAL  

RMA

     4         9         12         9         5         6         7         8   
     3         6         8         8         85   

RME

     26         30         31         32         30         32         24      
  24         30         34         39         34         366   

SUMA

     30         39         43         41         35         38         31      
  32         33         40         47         42         451   

PEP lacks of available repair equipments under administration to operate in the
Integral Active Tertiary Gulf Oil. Therefore, in order to monitor the
operational program described above, that Active has scheduled interventions to
be performed with the equipment which is under protection of the contract
424048860. This contract currently has a team of 8 wells repair equipment and
operating assets in the Integral Active Tertiary Gulf Oil. They have been
contributing to the compliance of the operational programs in this Active.
According to the kind of intervention (minor or major repairs), two monthly
interventions are performed with each equipment.

For all the mentioned above, in case of not having the amount for the referred
contract, PEP would stop doing and average of 16 monthly repairs during the year
2011. This could lead to the Integral Active Tertiary Gulf Oil not being able to
comply with the Required Programs by the High Direction of PEP. And since the
Integral Active Tertiary Gulf Oil Project is a strategic project is of utmost
importance to meet its established goals.

The Integral Active Poza Rica – Altamira to comply in a timely manner to the
operational demand in order to deliver favorable contributions to wells
production is required to have the Infrastructure Service, Services and 5 repair
equipments, planning activities related to this contract in the following wells.

 

Well    Well    Well

1 Presidente Alemán 2

   17 Nuevo Progreso 7    33 Xocotla 120

2 Poza Rica 81

   18 Ezequiel Ordoñez 5    34 Xocotla 117

3 Mecatepec 81

   19 Escolín 161    35 Xocotla 118

4 Escolín 122

   20 Mecatepec 13    36 Xocotla 101

5 Escolín 240

   21 Escolín 121    37 Santa Águeda 28

6 Escolín 138

   22 Escolín 36    38 Santa Águeda 66

7 Escolín 102

   23 Escolín 23    39 Santa Águeda 56

8 Escolín 238

   24 Talaxca 5    40 Santa Águeda 30

 

Page 5 de 12



--------------------------------------------------------------------------------

Additional Agreement Number 5 (Five) for Extension of Time

Contract 424048860

Merco Ingeniería Industrial S.A. de C.V./Forbes Energy Services LTD (Joint
Proposal)

 

9 Poza Rica 308

  25 Talaxca 6   41 Tihuatlán 105

10 Castillo de Teayo 16

  26 Poza Rica 187   42 Tihuatlán 102

11 Castillo de Teayo 11

  27 Tejada 4   43 Castillo de Teayo 14

12 Santa Águeda 44

  28 Ezequiel Ordoñez 6   44 Castillo de Teayo 13

13 San Andrés 259

  29 Mozutla 6   45 Poza Rica 384

14 Poza Rica 304

  30 Santa Águeda 67   46 San Andrés 49

15 Poza Rica 373

  31 San Andrés 320 A   47 San Andrés 351

16 Ezequiel Ordoñez 2

  32 San Andrés 102   48 Remolino 12

Currently the contract has had a total of $252,247,822.07 (Two hundred and fifty
two million, two hundred and forty seven thousand, eight hundred and twenty two
07/100 pesos) plus $69,081,663.39 USD (Sixty nine million, eighty one thousand,
six hundred and sixty three 39/100 USD).

In order of giving continuity and compliance with the PEP operational program
concerning Repair Work and Maintenance of Oil Wells in the northern region, the
Integral Active Tertiary Gulf Oil through the Tertiary Gulf Oil Project provided
the funds required through the Verification of Resources for Contracts,
Agreements and/or Acquisitions with Investment Budget with folio number
PATG-114/10 (Table 1). The previous in order to cover an estimated 40% of the
work stipulated in its POT-1 2011. Therefore, it is requested the extension in
the contract amount No. 424048860 for the amount of $60,000.000.00 USD (Sixty
million 00/100 USD).

 

YEAR

   CONCEPTUAL    FUND    FUNCTIONAL AREA    CENTER
MANAGEMENT    FINANTIAL POSITION    USD AMOUNT   2011    11D    TERTIARY GULF
OIL PROJECT    PEF    11DD8R00QA10840T    2253220022721800    314302515     
3,750,000.00    2011    11D    TERTIARY GULF OIL PROJECT    PEF   
11DD1600QA12030X    2253220022721800    314302515      3,750,000.00    2011   
11D    TERTIARY GULF OIL PROJECT    PEF    11DD1E00QA127B9E    2253220022721800
   314302515      3,750,000.00    2011    11D    TERTIARY GULF OIL PROJECT   
PEF    11DD1600QA12031W    2253220022721800    314302515      3,750,000.00   
2011    11D    TERTIARY GULF OIL PROJECT    PEF    11DD0100PD12006A   
2253220022721800    314302515      3,750,000.00    2011    11D    TERTIARY GULF
OIL PROJECT    PEF    11DD0100PD12140E    2253220022721800    314302515     
3,750,000.00    2011    11D    TERTIARY GULF OIL PROJECT    PEF   
11DD0100PD12823S    2253220022721800    314302515      3,750,000.00    2011   
11D    TERTIARY GULF OIL PROJECT    PEF    11DD0100PD11130M    2253220022721800
   314302515      3,750,000.00    2011    11D    TERTIARY GULF OIL PROJECT   
PEF    11DD0100PD127903    2253220022721800    314302515      3,750,000.00   
2011    11D    TERTIARY GULF OIL PROJECT    PEF    11DD0600PA11130Q   
2253220022721800    314302515      3,750,000.00    2011    11D    TERTIARY GULF
OIL PROJECT    PEF    11DD0600PA11131R    2253220022721800    314302515     
3,750,000.00    2011    11D    TERTIARY GULF OIL PROJECT    PEF   
11DD0600PA11131S    2253220022721800    314302515      3,750,000.00    2011   
11D    TERTIARY GULF OIL PROJECT    PEF    11DP0000PH522300    2253220022721800
   314302515      3,750,000.00    2011    11D    TERTIARY GULF OIL PROJECT   
PEF    11DP0000PH520000    2253220022721800    314302515      3,750,000.00   
2011    11D    TERTIARY GULF OIL PROJECT    PEF    11DP0000PH527900   
2253220022721800    314302515      3,750,000.00    2011    11D    TERTIARY GULF
OIL PROJECT    PEF    11DP0000PH517500    2253220022721800    314302515     
3,750,000.00                      TOTAL      60,000,000.00   

 

Page 6 de 12



--------------------------------------------------------------------------------

Additional Agreement Number 5 (Five) for Extension of Time

Contract 424048860

Merco Ingeniería Industrial S.A. de C.V./Forbes Energy Services LTD (Joint
Proposal)

 

Table 1

The Integral Active Poza Rica – Altamira also provided the funds required
through the Verification of Resources for Contracts Agreements and/or
Acquisitions with Investment Budget with folio number PIN-034/11 (Table 2) for
the amount of $515,521,944.84 pesos (Five hundred and fifteen million, five
hundred and twenty one thousand, nine hundred and forty four 84/100 pesos).

 

YEAR

  CONCEPTUAL   FUND   FUNCTIONAL AREA   CENTER MANAGEMENT   FINANTIAL POSITION  
PESOS AMOUNT 2011     11C      TERTIARY GULF OIL PROJECT   PEF  
11CP0000PH527000   2253220022721800   314302515   463,969,750.36 2011     11C   
  TERTIARY GULF OIL PROJECT   PEF   11CD0200PD208802   2253220022721800  
314302515   51,552,194.48             TOTAL   515,521,944.84

The amount extension is required to be carried out in the following manner:

 

    DESCRIPTION    

  

    AMOUNT    

 

UOATG Increase

  

Amount Increase in National Currency

     $ 102’608,000.00 M.N.    Total of dollars approved according to the
exchange rate of the day of the bid opening 10.2608      $ 10’000,000.00 USD   

Amount Increase in US dollars

     $50’000,000.00 USD   

USD TOTAL UOATG

     $60’000,000.00   

Amount Increase in National Currency

     $ 515’521,944.84 M.N.   

Derived from the formerly mentioned the amount of the contract is extended in
$618,129,944.84 pesos (Six hundred and eighteen million, one hundred and twenty
nine thousand, nine hundred and forty four 84/100 pesos) plus $50,000,000.00 USD
(Fifty million 00/100 USD) being the new contract amount of $893,429,901.85
pesos (Eight hundred and ninety three million, four hundred and twenty nine
thousand, nine hundred and one 85/100 pesos) plus $119,842,604.99 USD (One
hundred and nineteen million, eight hundred and forty two thousand, six hundred
and four 99/100 USD).

The preparation of this agreement involves no affect to the conditions referred
to the essential characteristics and nature of the original contract purpose.

 

Page 7 de 12



--------------------------------------------------------------------------------

Additional Agreement Number 5 (Five) for Extension of Time

Contract 424048860

Merco Ingeniería Industrial S.A. de C.V./Forbes Energy Services LTD (Joint
Proposal)

 

  IX. For the compliance of this agreement there is a sufficient budget under
the Poza Rica Integral Project 11-C and the Tertiary Gulf Oil Integral Project
11D through the financial position 314302515 and the Management Centers
2253220022721800 and 2383210120821800.

- S t a t e m e n t s -

PEP testifies that:

The engineer Juan Alfredo Ríos Jiménez is in charge of the Drilling and Well
Maintenance Northern Division Management attached to the Unit of Drilling and
Well Maintenance, in accordance to the approved designation by the PEP Board of
Administration in Ordinary Session No. 135 dated on December 8th, 2010 in terms
of the Article 58, Fraction XI of the Federal State Entities Law. Also, credits
his powers as General Representative for Administration Acts in representation
of PEMEX Drilling and Production. The previous in accordance with the Public
Deed Number 13,783 dated on February 25th, 2011 granted before the Notary Public
Alfredo Bazúa Witte B.S. in Law holder of the Public Notary 230 of the City of
Mexico, Federal District.

The Contractor testifies that:

 

  1.

Luis Lauro Moreno Ricart credits his presence and faculties as Sole
Administrator of Merco Ingeniería Industrial S.A. de C.V. through testimony of
the Public Deed Number 2,053 dated on September 5th, 2003. Those were granted
before Jacinto Flores Peña B.S. in Law, Notary Public Number 115 of the City of
Reynosa Tamaulipas, who is enrolled in the Public Register of Commerce of
Reynosa Tamaulipas, under the number 775 volume 2-016 section of commerce dated
on October 1st, 2003. And they have not been revoked, modified or limited in any
way.

 

  2.

José Andrés Suárez Canales credits his presence and faculties as Special
Representative of Forbes Energy Services LTD, through the Affidavit Number 12394
dated on October 6th, 2009 granted before A. Ramses Capitanachi López B.S.,
Notary Public Number 7 of the Seventh Attorney Demarcation of the State of
Veracruz, which is properly registered in the Public Register of Property and
Commerce of Poza Rica, Veracruz, in the commercial electronic folio number
7322*7 dated on October 22nd, 2009.

 

Page 8 de 12



--------------------------------------------------------------------------------

Additional Agreement Number 5 (Five) for Extension of Time

Contract 424048860

Merco Ingeniería Industrial S.A. de C.V./Forbes Energy Services LTD (Joint
Proposal)

 

For all the above mentioned and based on the agreed in the Thirteenth and
Fourteenth Clauses of the Contract and based on the Article 59 of the Law of
Public Work and Same Related Services, the parties grant the following:

- C l a u s e s –

 

  First: Additional Expansion of the Amount

According to what stated in the background VII and IX of this contract, the
parties agree on increasing the Contract amount in $618,129,944.84 pesos (Six
hundred and eighteen million, one hundred and twenty nine thousand, nine hundred
and forty four 84/100 pesos) plus $50,000,000.00 USD (Fifty million 00/100 USD)
which added to the amount derived from the Agreement Number 1 (One) of
$275,299,957.01 pesos (Two hundred and seventy five million, two hundred and
ninety nine thousand, nine hundred and fifty seven 01/100 pesos) plus
$69,842,604.99 USD (Sixty nine million, eight hundred and forty two thousand,
six hundred and four 99/100 USD) result in a new amount of $893,429,901.85 pesos
(Eight hundred and ninety three million, four hundred and twenty nine thousand,
nine hundred and one 85/100 pesos) plus $119,842,604.99 USD (One hundred and
nineteen million, eight hundred and forty two thousand, six hundred and four
99/100 USD).

The rate of expansion is 263.87% in pesos plus 102.36% in USD compared to the
amount originally contracted, which added to the accumulated percentage of
17.52% in pesos plus 43% in USD derived from the Agreement Number 1 (One) result
in a total rate expansion of 281.39% in pesos plus 145.36 in USD.

 

  Second: Total Amounts Modified

As a result of the above, the Second Clause that refers to the “Amount of the
Contract” is modified and prevails as follows: The total amount of the present
contract is of $893,429,901.85 pesos (Eight hundred and ninety three million,
four hundred and twenty nine thousand, nine hundred and one 85/100 pesos) plus
$119,842,604.99 USD (One hundred and nineteen million, eight hundred and forty
two thousand, six hundred and four 99/100 USD) plus the Added Tax Value.

 

  Third: Agreed Discount Rate Subsistence

 

Page 9 de 12



--------------------------------------------------------------------------------

Additional Agreement Number 5 (Five) for Extension of Time

Contract 424048860

Merco Ingeniería Industrial S.A. de C.V./Forbes Energy Services LTD (Joint
Proposal)

 

PEP and the CONTRACTOR agree that during the expansion of amount that takes
place through this agreement remains the discount rate offered by the
CONTRACTOR, accepted by PEP and accorded in the Agreement Number 4 (Four).
Therefore, the work performed and invoiced in accordance with this agreement
will be subject to such application. Subsisting in its literal application the
provisions agreed for the discount rate.

 

  Fourth: Endorsement Guarantees

The Contractor to ensure compliance with its obligations under this agreement
agrees to deliver to the Superintendence of Material Resources of the North
Administration and Finance Well Drilling and Maintenance Assistant Management
located in the ground floor of the Administrative Building of the North Division
Well Drilling and Maintenance Management, at the Colonia Herradura, area code
93370 of this city on the date of the execution of this agreement, an expansion
in amount endorsement to the Bond Police(s) originally established due
compliance in the clause Seventeenth of the Contract and the concerning to the
compliance warranty and hidden vices warranty for an amount of $61,812,994.48
pesos (Sixty one million, eight hundred and twelve thousand, nine hundred and
ninety four 48/100 pesos) plus $5,000,000.00 USD (Five million 00/100 USD) which
equals a 10% of the extended amount accorded through this agreement. The
previous indicates that they are supportive and inseparable of the original bond
and also are committed to guarantee the compliance of the Contract, supporting
the terms of this agreement. Aware that the lack of timely filing of such
documents will endorse PEP to stop the payment of invoices for performed work
under the extended amount that had been submitted or are submitted for
collection. Up until those endorsements of policies are successfully delivered.
Without that suspension generates the payment of financial charges for being a
reason attributable to the Contractor itself and could be grounds for
rescission.

 

  Fifth: Other Provisions

With the exception of the modified clauses which must here be understood in the
terms agreed remain without variation all the stipulations of the contract, its
annexes, and modifying agreements as well as the execution time derived from the
Agreement Number 4(Four) of 1,192 (one thousand and ninety two) calendar days
counted from September 26th, 2008 and consequently ending on December 31st,
2011.

This document was read by the contracting parties which are duly aware of the
content and scope of it and is signed in accordance in 3 copies in the city of
Poza Rica de Hidalgo, Veracruz on March 24th, 2011.

 

Page 10 de 12



--------------------------------------------------------------------------------

Additional Agreement Number 5 (Five) for Extension of Time

Contract 424048860

Merco Ingeniería Industrial S.A. de C.V./Forbes Energy Services LTD (Joint
Proposal)

 

By Merco Ingeniería Industrial S.A. de C.V.

     By Forbes Energy Services LTD /s/ Luis Lauro Moreno Ricart     

/s/ José Andrés Suárez Canales

Luis Lauro Moreno Ricart

     José Andrés Suárez Canales

Sole Administrator

     Special Representative

By PEMEX Exploration and Production

/s/ Juan Alfredo Ríos Jiménez

Juan Alfredo Ríos Jiménez

Well Drilling and Maintenance North Division Manager

Of the Well Drilling and Maintenance Assistant Management Unit

 

A d m i n i s t r a t i v e

     T e c h n i c a l /s/ Oscar Vincent Ávila     

/s/ Luis Ángel Ayala Gómez

Oscar Vincent Ávila

     Luis Ángel Ayala Gómez

North Administration and Finance

     Contractual Services

Assistant Manager

     Assistant Manager      P.M.P., D.N.

This page is part of the Agreement Number 5(Five) of the Contract Number
424048860 signed on March 24th, 2011 which is made of 12(twelve) sheets.

 

Page 11 de 12



--------------------------------------------------------------------------------

Additional Agreement Number 5 (Five) for Extension of Time

Contract 424048860

Merco Ingeniería Industrial S.A. de C.V./Forbes Energy Services LTD (Joint
Proposal)

 

E l a b o r a t e d

 

/s/ Hugo Amaya Enderle

Hugo Amaya Enderle

Super Intendant of Material Resources

Le g a l   R e v i e w

/s/ Eduardo Montesinos Martínez B.S.

Eduardo Montesinos Martínez B.S.

Legal Services Assistant Manager

Northeast Region of Poza Rica

This page is part of the Agreement Number 5(Five) of the Contract Number
424048860 signed on March 24th, 2011 which is made of 12(Twelve) sheets.

 

Page 12 de 12